Title: To George Washington from Jonathan Trumbull, Jr., 27 April 1788
From: Trumbull, Jonathan Jr.
To: Washington, George



Dear Sir
New York 27th April 1788

I Yesterday in this City, happened to fall in the Way of a Leiut. How, an officer of the New Hampshire Line, who Your Excelly will doubtless recollect was, in the latter part of our being at NewBurgh, acting with Mr Colfax as a Leiut. of the Guards—enquiring his wellfare, he informed me, that since the War he had been residing in this City & doing Business here—& that he was now engaging in an Enterprize to some part of the Spanish settlements in America—& expressed an anxious wish to obtain from your Excelly a Certificate of his services as an officer in the American Army, & particularly of his being attached to your Guards. such Credentials, together with what he expected to procure from Gov. Clinton he conceived would be of eminent Service to him in his Adventure. On this Ground he has prevailed

on me to solicit the favor he wishes from your Exy—I have made some Enquiry—& so far as I have been able to possess myself of his Character in the Course of his Business since the War, I do not find any thing unfavorable to his reputation as a Gentleman—a man of probity & Honour and could therefore wish, if your Exclly sees no impropriety in the matter, that he may be gratified in his Desire.
should you be pleased to grant his request, he will be particularly obliged in receivg the Certificate by the 20th May, addressed to him in this City, where he expects to remain till that time. With perfect Respect & Regard I am Dr Sir Your Excellencys Most Obet & Obliged hume Servant

Jona. Trumbull

